SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of November 6, 2008 among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation, and WMCK ACQUISITION CORP., a Delaware corporation, as Borrowers CENTURY CASINOS, INC., a Delaware corporation, as Guarantor and WELLS FARGO BANK, National Association, as Lender SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT ("Credit Agreement") is made and entered into as of the 6th day of November, 2008, by and among WMCK VENTURE CORP., a Delaware corporation ("WMCKVC"), CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation ("CCCC"), and WMCK ACQUISITION CORP., a Delaware corporation ("WMCKAC" and together with WMCKVC and CCCC, collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation (the "Guarantor") and WELLS FARGO BANK, National Association (together with its successors and assigns, the "Lender"). R E C I T A L S: WHEREAS: A.In this Credit Agreement all capitalized words and terms shall have the respective meanings and be construed herein as hereinafter provided in Section1.01 of this Credit Agreement and shall be deemed to incorporate such words and terms as a part hereof in the same manner and with the same effect as if the same were fully set forth. B.WMCKVC is a wholly owned Subsidiary of Guarantor.WMCKAC and CCCC are each wholly owned Subsidiaries of WMCKVC.Borrowers desire to fully amend and restate the Existing Credit Agreement for the purpose of: (i)restructuring the Credit Facility from a revolving line of credit to a term loan in the amount of Four Million Four Hundred Thousand Dollars ($4,400,000.00), (ii) establishing the Maturity Date as the forty-four (44) month anniversary of the Restatement Effective Date, and (iii)modifying other terms and covenants regarding the restructuring of the Credit Facility as a Term Loan. C.Lender is willing to fully amend and restate the Existing Credit Agreement, for the uses and purposes hereinafter set forth in Section2.02, on the terms and subject to the conditions, covenants and understandings hereinafter set forth and contained in each of the Loan Documents. NOW, THEREFORE, in consideration of the foregoing, and other valuable considerations as hereinafter described, the parties hereto do promise, covenant and agree as follows: ARTICLE I DEFINITIONS Section 1.01.Definitions.For the purposes of this Credit Agreement, each of the following terms shall have the meaning specified with respect thereto, unless a different meaning clearly appears from the context: "Access Laws" shall have the meaning ascribed to such term in Section5.22(a). "Adjusted Fixed Charge Coverage Ratio" as of the end of any fiscal period shall mean with reference to the Borrower Consolidation: For the fiscal period under review the sum of: (i)EBITDAM, less (ii)the aggregate amount of actually paid Distributions, including, without limitation, all Tax Distributions and interest on Subordinated Debt actually paid, less (iii)the aggregate amount of Maintenance Capital Expenditures to the extent not (a)deducted in the determination of Net Income, or (b)financed from the proceeds of permitted equity or subordinated indebtedness provided by Guarantor or any of its Subsidiaries that does not constitute a Make Well Contribution, less (iv) the aggregate amount of Management Fees paid in cash Divided by (¸) The sum of: (i) actually paid Interest Expense, plus (ii)principal payments or reductions (without duplication) required to be made on all outstanding Indebtedness (exclusive of principal payments which may accrue, but are unpaid, under any Subordinated Debt and any principal prepayments made from the proceeds of Make Well Contributions), plus (iii)the current portion of Capitalized Lease Liabilities, in each case of (i) through (iii) determined for the fiscal period under review. "Affiliate(s)" of any Person means any other Person which, directly or indirectly, controls, is controlled by or is under common control with such Person.A Person shall be deemed to be "controlled by" any other Person if such other Person possesses, directly or indirectly, power to: (a) vote ten percent (10%) or more of the equity securities (on a fully diluted basis) having ordinary voting power for the election of directors or managing general partners; or (b) direct or cause the direction of the management and policies of such Person whether by contract or otherwise. "Agent Bank" shall mean WFB in its capacity as administrative and collateral agent for lenders and l/c issuer as defined and described in the Existing Credit Agreement and, on and after the Restatement Effective Date, shall mean WFB in it capacity as the Lender hereunder. "Agreed Rate" shall meanthe Prime Rate plus five and one-half percent (5.5%) per annum. "Assignment of Entitlements, Contracts, Rents and Revenues" shall mean the assignment to be executed by Borrowers as of the Restatement Effective Date, pursuant to which, Borrowers shall presently assign to Lender in consideration of the Credit Facility (reserving a revocable license to retain use and enjoy): (a) all of their right, title and interest under all Spaceleases and Equipment Leases and Contracts relating to the Casino Facilities; (b) all of their right, title and interest in and to all permits, licenses and contracts relating to the Casino Facilities, except Gaming Permits and except those permits, licenses and contracts which are unassignable; and (c) all rents, issues, profits, revenues and income from the Real Property, from the operation of the Casino Facilities and from any other business actively conducted on the Real Property, as such assignment may be amended, modified, extended, renewed, restated, substituted or replaced from time to time.The Assignment of Entitlements, Contracts, Rents and Revenues shall supercede in its entirety the Assignment of Entitlements, Contracts, Rents and Revenues executed by Borrowers, in favor of Agent Bank, dated as of April 21, 2000, which upon execution of the Assignment of Entitlements, Contracts, Rents and Revenues dated as of the Restatement Effective Date, and occurrence of the Restatement Effective Date, shall be void and of no further force or effect. "Authorized Officer Certificate" shall have the meaning set forth in Section3.05(iv). "Authorized Officer(s)" shall mean, relative to the Borrowers, those of the respective officers whose signatures and incumbency shall have been certified to Lender as required in Section 3.05(iv) of the Credit Agreement with the authority and responsibility to deliver Compliance Certificates and all other requests, notices, reports, consents, certifications and authorizations on behalf of Borrowers. "Bank Facility Termination" shall mean indefeasible payment in full of all sums owing under the Term Loan and each of the other Loan Documents. "Banking Business Day" means any day excluding Saturday, Sunday and any day which is a legal holiday under the laws of the States of California and/or Nevada, or is a day on which banking institutions located in California and/or Nevada are required or authorized by law or other governmental action to close. "Bankruptcy Code" shall mean the United States Bankruptcy Code, as amended, 11 U.S.C.
